DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Original claim 10 is cancelled.  Misnumbered claim 10 has been renumbered as claim 11.
Renumbered claim 11 depends on cancelled claim 10.  Please correct dependency to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “low power successive approximation type ADCs”.  The term "low power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant refers to only using delta-sigma or successive approximation in specification page 5 lines 10-16.  For examination purpose, examiner interprets that these types of ADC’s are low power.
Claims 3-9, 10-16 encompass similar limitations and are rejected for same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt [US 6491634 B1] in view of Freeman [US 20050068221 A1].
As per claim 1, Leavitt teaches an ultrasound probe (Leavitt Fig 2 item 100) comprising: 
Leavitt Figs 2-3, components for sub beamforming as claimed below) and
an array transducer adapted to scan a target region with elements of the array under the control of the digital microbeamformer (Leavitt Fig 1 item 106, Fig 2 item 202, Col 3 line 62); 
wherein the digital microbeamformer comprises: 
a plurality of amplifiers coupled to the elements of the array and arranged to receive analog echo signals from elements of the array during a receive period, said amplifiers arranged to provide a plurality of amplified analog echo signals (Leavitt Fig 2 item 210, Col 4 lines 16-17.  Switch T/R 206 provides receive period); 
a plurality of ADCs coupled to the amplifiers and adapted to receive the amplified analog echo signals and convert the amplified analog echo signals to digital echo signals (Leavitt Fig 2 item 214, Col 4 lines 24-26);  
a plurality of digital delay circuits that are coupled to the ADCs ((Leavitt Figs 3-4, 6, delay elements as part of one sub beamformer.  Note this is only one sub beamformer shown, there are multiple sub beamformers in the system.  The delays are selectable because it is determined by at least by the focus generator See Col 8 line 62 to Col 9 line) and adapted to produce a plurality of selectably delayed digital echo signals (Leavitt Fig 2 signals on 318); and 
a plurality of digital summers that are coupled to the plurality of digital delay circuits, adapted to receive the plurality of selectably delayed digital echo signals (Leavitt Fig 3 items 320 receives signals from the delays), and
wherein the plurality of selectably delayed digital echo signals are multiline signals (Leavitt Fig 2 signals on multiple lines 318, Col 6 lines 29-31)
wherein the plurality of digital summers are adapted to produce a plurality of digital multiline echo signals (Leavitt Col 6 lines 31-34 “Each of the summing elements 320-1 through 320-6 provides a single delayed sub-array signal comprising 14 bits, resulting in six delayed sub-array signals”) and
In view of 112 rejection above, Leavitt does not expressly teach the plurality of ADCs comprise a plurality of low power successive approximation type ADCs.
Freeman, in same field of endeavor successive approximation ADC in beamforming (Freeman ¶0010 SA converter).
Freeman thus discloses prior art ADCs including flash converter, SA converter, ramp converter or sigma delta converter.  Freeman discloses that SA converter provides moderate conversion rate.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Leavitt by integrating successive approximation converter.  The motivation   would be to provide analog digital conversion to an application that requires moderate conversion rate.  
As per claim 3,  Leavitt in view of Freeman further teaches wherein the digital microbeamformer further comprises a plurality of transmitters that are coupled to the array elements and adapted to produce a succession of transmit pulse events (Leavitt Col 5 lines 44-46 “Transmit ASIC 260 develops the transmit pulses that are used to excite the elements in transducer array 202, and are communicated to T/R switch 206”), and wherein the plurality of digital summers are adapted to produce the plurality of digital multiline echo signals in response to a single transmit pulse event in the succession of transmit pulse events (Leavitt Col 4 lines 3-9 “Transducer array 202 communicates 48 signals (one signal for each transducer element) via connection 204 with transmit/receive (T/R) switch 206. T/R switch 206 provides the switching function that isolates the transmit energy from the receive energy. T/R switch 206 communicates via connection 208 with a plurality of processors, commonly referred to as "front-end" ASICs”.  One set of transmit / Receive sequence is interpreted as a single event.  This implies that transmit pulses from one event, that is before switching to R mode, is received and processed.  The plurality of digital multiline echo signals thus corresponds to a single transmit pulse event).
As per claim 4, Leavitt in view of Freeman further teaches wherein at least one of the digital delay circuits comprises a random access memory having a write address controller and a read address controller (Leavitt Fig 4), and wherein a digital delay for the at least one digital delay circuit is a function of the write and read addressing of the digital echo signals (Leavitt Col 6 lines 450 through Col 7 line 8 discusses coarse delay as a function of write / read).
As per claim 5,  Leavitt in view of Freeman further teaches wherein the read address controller is adapted to read delayed digital echo signals from the random access memory which are dynamically focused (Leavitt Figs 3-4, Col 6 lines 9-12).
As per claim 6,  Leavitt in view of Freeman further teaches wherein further comprising a plurality of read address controllers coupled to the random access memory, each read address controller being adapted to control reading of the plurality of selectably delayed digital echo signals in order to produce the plurality of digital multiline echo signals (Leavitt Fig 4 item 414.  Note this is for one sub beamformer.  There are multiple sub beamformers and hence plurality of 414).
As per claims 11-13, Leavitt in view of Freeman further teaches wherein the digital summers of at least some of the plurality of the digital channels are coupled together to combine delayed digital echo signals from a plurality of the digital channels and adapted to produce the plurality of digital multiline echo signals (Leavitt Fig 3 summation and combining into line 222).
wherein at least some of the plurality of the digital channels are adapted to produce digital multiline echo signals simultaneously, wherein at least some of the plurality of the digital channels are adapted to produce digital multiline echo signals in parallel (Leavitt Fig 3 item 318, parallel representation and hence simultaneous).

6.	Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Freeman as applied to claim 1 above, and further in view of Burcher [US 20090099456 A1].
As per claims 7-9, Leavitt in view of Freeman teaches claim 1 as discussed above.  Leavitt in view of Freeman does not expressly teach wherein each digital delay circuit is coupled to the plurality of digital summers' so as to produce four digital multiline echo signals / eight digital multiline echo signals / more than eight digital multiline echo signals.
Burcher teaches wherein each digital delay circuit is coupled to the plurality of digital summers' so as to produce four digital multiline echo signals / eight digital multiline echo signals / more than eight digital multiline echo signals (Burcher ¶0036 “An exemplary adjustment range is to use 16x multiline … when the image field is stationary, and decreasing the multiline order to 8x, 4x, 2x and 1x… ”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to integrate different types of multiline signals based on motion as in Burcher  The motivation would be to provide multiline configurations based on motion for good viewing perspective. 

7.	Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Freeman as applied to claim 13 above, and further in view of Poland [US 20080194951 A1].
As per claims 14-15, Leavitt in view of Freeman teaches claim 1 as discussed above.  Leavitt in view of Freeman further teaches comprising a processor that is coupled to receive the plurality of digital multiline echo signals produced by the digital summers, and interface cable is coupled to the processor and configured to communicate digital multiline echo signals to a display system (Leavitt Fig 2 item 226, 234, 238 coupled via 104)
Leavitt in view of Freeman does not expressly teach FPGA and USB.
Poland teaches use of FPGA and USB in a beamformer system (Poland ¶0031 “The final beamforming of these eight, sixteen or thirty-two channels may be performed by the FPGA 220…The final beamformed line signals, which may also undergo other signal processing in the FPGA as described above, are coupled to the portable PC over the USB interface for image processing and display on the display 38”)
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to integrate known components for data processing and communication.  The motivation would be to pass data to and from the portable ultrasound system processor (Poland ¶0031).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793